 Search

1   Basic Manufacturing Principles           

2   Quick Tips Before You Start              

3    Manufacturing Processes Explained       

4    Post Processing & Finishing




                                             
     Post processing for FDM printed parts

     Post processing for SLA printed parts
                                                                                  186
     Post processing for SLS printed parts                                        Shares


     Surface Finishes for CNC Machinining
                                                                                   93

5   Design Guidelines                        

6    Common Design Features                  

7   Material Considerations                  

8    CAD & File Preparation                  

9    Applications                            

10    Appendix                               




      A comprehensive guide describing the range of post-processing options for
      FDM printed parts                                                      
Table of contents

 Introduction

 Support removal

 Sanding

 Cold welding

 Gap illing

 Polishing

 Priming & painting

 Vapor smoothing

                                                                                                     186
 Dipping                                                                                           Shares


 Epoxy coating
                                                                                                     93
 Metal plating




Introduction
FDM 3D printing is best suited for cost eﬀective prototypes produced with short lead time. Layer
lines are generally present on FDM prints making post processing an important step if a smooth
surface is required. Some post processing methods can also add strength to prints helping to
mitigate the anisotropic behavior of FDM parts.

This article will discuss the most common FDM post processing methods.




                                                                                                 
                                                                                                               186
                                                                                                           Shares




                                                                                                               93

Post processed FDM prints (from left to right): Cold welding, gap illing, unprocessed, sanded, polished,
painted and epoxy coated.




  Curious about the cost and the available material options of FDM?

                                           Get instant quote

                                         See all FDM materials




Support Removal
Support removal is typically the irst stage of post-processing for any 3D printing technologies that
require support to accurately produce parts. Support can generally be separated into 2 categories;
standard and dissolvable. Unlike the other post-processing methods discussed in this article
support removal is a mandatory requirement and does not produce an improved surface inish.


Standard support removal
                                                                                                           
                                                                                                          186
                                                                                                       Shares




                                                                                                          93

Original print with support attached, poor support removal and good support removal (left to right)


Tool kit

     Needle-nose pliers

     Dental pick set


Process: Support material can generally be removed from the print with little eﬀort, and cleaning of
support material in hard to reach places (like holes or hollows) can be achieved with dental picks
and needle-nose pliers. Well placed support structures, and proper print orientation, can greatly
reduce aesthetic impact of support material on the inal print.

Pros

+ Does not alter overall geometry of part.
+ Very quick.
Cons

–   Does not remove any layer lines, striations, or blemishes on the print surface.

–   If support structures leave behind excess material or marks, the accuracy and appearance of the
     print is diminished.
                                                                                                      
  Finish                                  ★☆☆☆☆
  Tolerances                              ★★☆☆☆
  Speed                                   ★★★★☆
  Suitable for                            All FDM thermoplastics




Dissolvable support removal

Tool kit

      Solvent-safe container

      Solvent

      Ultrasonic Cleaner (optional)                                                                      186
                                                                                                         Shares



Process: Standard dissolvable support materials are removed from a print by placing the print in a
                                                                                                          93
bath of the appropriate solvent until the support material dissolves. The support is typically printed
in:

      HIPS (usually associated with ABS)

      PVA (usually associated with PLA)

      HydroFill

Glass storage containers, like a mason jar, make excellent vessels for dissolving with Limonene. For
dissolving in water, any non-porous container will work. For HIPS/ABS prints, a bath in a 1:1 ratio of
(R)-(+)-limonene and isopropyl alcohol works very well for rapid support removal. Many other
support materials, such as PVA (used with PLA) and HydroFill (PLA and ABS), simply dissolve in plain
water.

Pro-tip: Speed up the dissolving time of soluble support material by using an ultrasonic cleaner,
and changing the solvent solution once it becomes saturated with dissolved support material.
Using a warm (not hot) solvent will also speed up dissolving time if an ultrasonic cleaner is not
available.

Pros

+ Allows for complex geometries where standard support removal would be impossible.
+ Results in a smooth surface where support structure is in contact the part.
Cons
                                                                                                    
–   Improperly dissolving soluble material in solvents can result in bleaching and warping of the
     print.

–   Does not remove any layer lines, striations, or blemishes on the print surface.

–   Can result in small divots or holes in the inal print if soluble material has leaked onto the object
     during printing.



Finish                                  ★★★☆☆
Tolerances                              ★★☆☆☆
Speed                                   ★★★★☆
Suitable for                            All FDM thermoplastics

                                                                                                           186
                                                                                                           Shares




          BLACK FRIDAY                                                                                      93


          DISCOUNT
         The 3D Printing
         Handbook in now
         available!
          If you’re a professional looking to
          master the key aspects of 3D
          printing, this book is for you!



                   Get the book

          Or click here to download a FREE sample
          chapter →




Sanding                                                                                              
                                                                                                       186
                                                                                                       Shares




                                                                                                        93




A sanded grey ABS print


Tool kit

    150, 220, 400, 600, 1000, and 2000 grit sandpaper

    Tack cloth

    Toothbrush

    Soap

    Face mask


Process: After supports are removed or dissolved, sanding can be done to smooth the part and
remove any obvious blemishes, such as blobs or support marks. The starting grit of sandpaper
depends on the layer height and print quality; for layer heights of 200 microns and lower, or prints
without blemishes, sanding can be started with 150 grit. If obvious blemishes are present, or the
object was printed at a layer height of 300 microns or higher, start sanding with 100 grit.

Sanding should proceed up to 2000 grit, following common sanding graduations (one approach is
to go from 220 grit to 400 grit, to 600 grit, to 1000 grit and inally 2000 grit). It is recommended
to wet sand the print from start to inish, to prevent friction and heat build-up from damaging the
part and keep the sandpaper clean. The print should be cleaned with a toothbrush and soapy
                                                                                                 
water, then a tack cloth, between sanding gradations as well to prevent dust buildup and “caking”.
FDM parts can be sanded up to 5000 grit to achieve and smooth, shiny inish.

Pro-tip: Always sand in small circular motions evenly across the surface of the part. It may be
tempting to sand perpendicular to print layers, or even parallel to the print layers, but this can
cause “trenches” to form the part. If the part discolors, or if there are many small scratches from
sanding, a heat gun can be used to gently warm the print and soften the surface enough to “relax”
some of the defects.

Pros

+ Produces extremely smooth surface inish.
+ Makes additional post-processing (such as painting, polishing, smoothing, and epoxy coating)
     very simple.

Cons
                                                                                                         186
–   Not recommended for prints with 2 or less perimeter shells, as the sanding process can damage
                                                                                                      Shares


     the print.
                                                                                                         93
–   Di icult for intricate surfaces, and prints with small details.

–   Can impact overall accuracy of the the print if sanding is done too aggressively and too much
     material is removed.



 Finish                                  ★★★★☆
 Tolerances                              ★★★☆☆
 Speed                                   ★★☆☆☆
 Suitable for                            All FDM thermoplastics




Cold welding




                                                                                                     
                                                                                                      186
                                                                                                      Shares




                                                                                                       93

Two grey ABS print halves attached together by cold welding


Tool kit

    Acetone

    Foam applicator


Process: When the size of a print exceeds the maximum volume of the printer, the design is often
broken down into smaller sections and assembled together after printing. For PLA and other
materials, assembly can be done using Bond-O or an appropriate glue (glue selection will depend
upon plastic). For ABS, multi-part assemblies can be “welded” together using acetone. The mating
surfaces need to be brushed lightly with acetone, and irmly held together, or clamped if possible,
until the majority of the acetone evaporates. At this point, the two parts are chemically bonded to
one another.




                                                                                                 
                                                                                                          186
                                                                                                          Shares




                                                                                                           93



Pro-tip: Increasing the surface area the acetone contacts will increase the strength of the joint. This
can be done by incorporating interlocking joints into the design.

Pros

+ Acetone will not alter the surface color of the print as much as other glues
+ Once dried, the joint will exhibit the properties of ABS, making further inishing simpler and
     uniform.

Cons

–   The joint formed by “welding” ABS pieces together with acetone is not as strong as a single
     piece print.

–   Excess use of acetone can aggressively dissolve the part, and negatively impact the resulting
       inish and tolerances.



 Finish                                           ★★☆☆☆
 Tolerances                                       ★★☆☆☆
 Speed                                            ★★★★★                                            
 Suitable for                                         ABS




Gap illing




                                                                                                          186
                                                                                                       Shares




                                                                                                          93




A black ABS print coated with gap iller then sanded


Tool kit

    Epoxy resin (only for small voids)

    Autobody iller (for large voids and joining)

    ABS ilament & acetone (only for small voids and ABS prints)


Process: After sanding a print, or dissolving soluble supports, it is not uncommon for gaps to
emerge on the print. During printing, gaps are formed when layers are incomplete due to toolpath
constraints and are often inevitable. Small gaps and voids can easily be illed with epoxy (like XTC-
3D), and may not require additional processing. Large gaps, or hollows left from joining a multi-
print assembly, can be successfully illed with autobody iller which will require additional sanding
once dry. Autobody iller makes an excellent iller, and can easily be sanded and painted once fully
cured. It is also very strong, and will not weaken the plastic in the surrounding area; conversely,
pieces joined with auto body iller or illed voids tend to be stronger than the native plastic.
                                                                                                      
Gaps in an ABS print can also be illed by creating a slurry of ABS ilament and acetone, which
chemically reacts with the ABS print and seeps into any voids in the surface. A ratio of 1 part ABS to
2 parts acetone is recommended, and will not signi icantly impact the surface inish around the gap
if applied properly.

Pro-tip: If gaps are apparent in the print before sanding, ill the spaces with Bond-O or epoxy then
sand once dry. This will greatly reduce the total amount of time required to achieve a smooth
surface.

Pros

+ Epoxies are easily sanded and primed, making an excellent painting surface.
+ An ABS slurry will be the same color as the print as long as the same ilament is used, so there
     will be no surface discolorations.

Cons
                                                                                                         186
–   Autobody iller, or other polyester epoxy, will dry opaquely, resulting in discolored patches on
                                                                                                         Shares


     the print.
                                                                                                          93
–   Requires additional sanding to achieve a uniform inish.

–   Can impact overall accuracy of the the print if sanding is done too aggressively and too much
     material is removed.



 Finish                                   ★★☆☆☆
 Tolerances                               ★★★☆☆
 Speed                                    ★★★☆☆
 Suitable for                             All FDM thermoplastics




Polishing
Tool kit

     Plastic polishing compound

     2000 grit sandpaper

     Tack cloth                                                                                   
     Toothbrush

     Bu ing wheel or micro iber cloth


Process: After sanding a print, a plastic polish can be applied to give standard thermoplastics, like
ABS and PLA, a mirror-like surface inish. Once the print is sanded up to 2000-grit, wipe excess
dust oﬀ the print with a tack cloth then clean the print in warm water bath with a toothbrush. Allow
the print to dry fully, and buﬀ using a bu ing wheel or by hand with a micro ibre cloth and plastic
polishing compound, such as Blue Rouge. Blue Rogue is a type of jeweller’s polish, designed
speci ically for plastic and synthetics and produces a long-lasting surface shine. Other plastic
polishes, such as those for vehicle headlights, work as well but some may include chemicals that
can damage the print material.

Pro-tip: Attach a bu ing wheel to a variable speed Dremel (or another rotary tool, like a power drill)
for polishing small prints. A bench grinder itted with a bu ing wheel can be used for larger more
robust prints, but ensure the print does not stay in one place for too long. This can cause the
                                                                                                         186
plastic to melt, due to friction.                                                                        Shares


Pros
                                                                                                          93

+ Polishes the print without the use of any solvents that can warp the print and alter tolerances.
+ Produces a mirror-like inish if properly sanded and polished, which mimics injection molded
     plastics.

+ Plastic polish and cleaner is highly economical making this method very cost eﬀective for the
     quality of the inish.

Cons

–   Print must be sanded thoroughly before polishing if a mirror-like inish is desired, which can
     impact tolerances.

–   Primer/paint may not adhere to the surface after polishing.



 Finish                                 ★★★★★
 Tolerances                             ★★★☆☆
 Speed                                  ★★☆☆☆
 Suitable for                           All FDM thermoplastics



                                                                                                    
Priming & painting
                                                                                                      186
                                                                                                      Shares




                                                                                                       93




A grey PLA FDM print spray painted black


Tool kit

    Tack cloth

    Toothbrush

    150, 220, 400 and 600 grit sandpaper

    Aerosol plastic primer

    Topcoat paint

    Bu ing sticks

    Polishing paper

    Masking tape (only if multiple colors are to be used)

    Nitrile gloves & appropriate mask


Process: Once the print is properly sanded (only need to go up to 600 grit for painting), the print
can be primed. Priming should be done in two coats, using an aerosol primer. An aerosol primer
designed for model painting will provide even coverage, and be thin enough to ensure details of
the print are not obscured before painting begins. Thick primer, such as what can be purchased at
a hardware store, may clump and require signi icant sanding. Spray the irst coat in short quick   
strokes, approximately 15 - 20 cm away from the part, to avoid pooling of the primer. Allow the
primer to dry, and sand any imperfections with 600 grit sandpaper. Apply the inal coat of primer in
light quick strokes, again being very careful to prevent pooling.

Once priming is complete, painting can begin. Painting can be done with artist acrylic paints and
brushes, but the use of an airbrush or aerosol can will provide a smoother surface inish. Spray
paint from a hardware store is thicker in viscosity, and more di icult to control, so paints designed
speci ically for model painting should be used. The primed surface should be buﬀed and polished
(bu ing and polishing sticks used by nail salons can be purchased online, and work perfectly for
this application) then cleaned using a tack cloth. Paint the model using very light coats; the irst
few layers will look translucent. Once the paint forms an opaque layer (generally after 2-4 layers),
allow the model to sit for 30 minutes so the paint can set. Gently polish the paint layer with the nail
sticks, and follow this process for each desired color (polishing between every layer of paint).

Sections of the model can be masked with painter’s tape to preserve the undercoat color if desired.
Once all paint layers are complete, remove the masks and polish the paint using polishing paper.
Polishing paper, such as 3M’s or Zona’s, can be purchased in diﬀerent grits and is a relatively new
                                                                                                          186
product. It can be purchased as a pack from many online retailers and gives paint, as well as top-        Shares

coats, a shine that can otherwise not be easily achieved. Apply 1-2 layers of a topcoat to protect the
paint, and allow to dry fully. The topcoat should be chosen in accordance with the                         93
recommendations of the manufacturer of the paint used. Incompatible topcoat and paint layers
can ruin the paint job, so it is very important compatibility is assured here.

Pro-tip: When using aerosol paint, do not shake the can! The goal is to mix the pigment or primer
without shaking up the propellant, which will result in bubbles in the spray. Instead, swirl the can
for 2-3 minutes; the mixing bead should roll like a marble instead of rattling.

Pros

+ Produces professional results with attention to detail and some practice.
+ Allows for complete lexibility of the visual appearance of the inal product, independent of the
     material/color the object was originally printed in.

Cons

–   Paint and primer add bulk to the model, which will alter tolerances and can cause issues if the
     piece is part of an assembly.

–   Acquiring high quality aerosol paint or an airbrush can increase cost.



 Finish                                 ★★★★★
 Tolerances                             ★★★☆☆
                                                                                                      
 Speed                                  ★☆☆☆☆
 Suitable for                            All FDM thermoplastics




Vapor smoothing




                                                                                                         186
                                                                                                       Shares




                                                                                                         93




A smoothed black ABS hemi-sphere print


Tool kit

    Tack cloth

    Solvent-safe sealable container

    Solvent

    Paper towels

    Aluminum foil (or other solvent-proof material)

    Face mask & chemical-resistant gloves


Process: Line the chosen container with paper towels along the bottom, and up the sidewalls if
possible. It is critical that the vapor will not compromise the chamber itself, and the chamber can
be sealed. Glass and metal containers are recommended. Pour in enough solvent to dampen, but
                                                                                                 
not soak, the paper towels; this should also help the towels adhere to the sidewalls of the container.
Acetone is well-known for it’s abilities to smooth ABS. For PLA, smoothing is possible with diﬀerent
solvents (THF or MEK work decently) but it is generally more di icult to get a smoothed surface
when compared to ABS. When working with any solvent, please check the safety regulations on the
chemical and always use appropriate safety precautions. A small “raft” of aluminum foil, or other
solvent proof material, should be placed in the middle of the paper towel lined container. Place the
print on the raft (with whatever side has been chosen as the bottom resting on the raft), and close
the lid of the container. Vapor polishing will take a variable amount of time, so check the print
periodically. Heat can be used to increase the speed the polishing occurs at, but care must be
taken to prevent the buildup of potentially explosive vapor.

When removing the print from the chamber, try to avoid touching the print at all by leaving the
print on the raft, and removing both from the container. Any points where the print has been
contacted will have surface imperfections, as the outer shell will be semi-dissolved. Allow the print
to fully oﬀ-gas any remaining solvent before handling.

NOTE: Many aerosolized and/or atomized solvents are lammable/explosive, and solvent vapor
can be harmful to human health. Take extreme care if heating solvents, and always smooth
                                                                                                         186
prints/store solvent in a well-ventilated space.                                                        Shares


Pros
                                                                                                         93

+ Smooths many small blemishes and diminishes the layer lines present in a print without any
     additional work.

+ Produces a very smooth “shell” around the exterior of the print.
+ Very quick, and can be done with commonly sourced materials.
Cons

–   Will not “heal” gaps or fully mask layer height.

–   Smoothing process “dissolves” the outer shell of the print and therefore this has a heavy impact
     on tolerances.

–   Negatively impacts the strength of the print due to alterations in the properties of the print
     material.



 Finish                                   ★★★★☆
 Tolerances                               ★★☆☆☆
 Speed                                    ★★★☆☆
 Suitable for                             ABS (sometimes PLA)
                                                                                                     
Dipping
Tool kit

     Solvent-safe container

     Solvent

     Eye hook or small screw

     Heavy gauge sculpting or landscaping wire

     Drying rod or rack

     Face mask & chemical-resistant gloves


Process: Ensure that the container to be used is wide enough and deep enough to accommodate
the print and the solvent. Fill the container with an appropriate amount of solvent, being careful to
                                                                                                           186
minimize any splashing. As with vapor smoothing, acetone should be used for dipping ABS, and               Shares

MEK or THF can be used to dip PLA. PLA is fairly resistant to solvent smoothing so it may take
several attempts to achieve the desired result. Prepare the print for dipping by screwing an eye
                                                                                                            93
hook or small screw into an inconspicuous surface of the print. Loop the wire through the eye of
the hook, or around the screw, so that the print can be lowered into the bath using the wire. If the
wire is too thin of a gauge, it will not be able to counteract the buoyancy of the print and make
proper dipping very di icult.

Once the print is prepped, quickly submerge the entire object in the solvent for no more than a few
seconds using the wire. Remove the print and hook the wire over a drying rod or rack to allow the
solvent to fully evaporate from the surface. The print can be gently shaken after removal to
facilitate drying, and ensure no solvent pools in recesses on the surface.

Pro-tip: If once dry, the print has an opaque white-ish color, it can be suspended over the solvent
bath for some time to allow the evaporating solvent vapor to slightly dissolve the surface. This will
restore the print’s color and ensure a shiny outer layer.

Pros

+ Smooths the print surface much quicker than vapor polishing.
+ Produces much less vapor than other methods of solvent polishing, which reduces the safety
     risks.

Cons

–   Very aggressively smooths the surface of the print, so tolerances will not be maintained.

–                                                                                                   
    Too long of a dip can result in complete deformation of the print, and signi icant alteration to the
     material properties.
 Finish                                  ★★★★☆
 Tolerances                              ★☆☆☆☆
 Speed                                   ★★★★☆
 Suitable for                            ABS (sometimes PLA)




Epoxy coating


                                                                            186
                                                                        Shares




                                                                            93




A black ABS print showing half coated with epoxy and half unprocessed


Tool kit

    2-part epoxy resin (such as XTC-3D)

    Foam brush applicator

    Mixing container

    1000 grit or higher sandpaper

                                                                        
Process: Once the print is sanded (sanding irst will produce better inal results), fully clean the
print with a tack cloth. Mix the appropriate ratio of resin to hardener as speci ied on the
instructions for the resin, ensuring everything is measure precisely. Epoxy resins are exothermic
when mixed, so glass containers and containers composed of materials with low melting points
should be avoided. Containers speci ically designed for mixing epoxy resins are recommended.
Improper ratios will increase drying time, and the epoxy may never fully cure, resulting in a “tacky”
inish. XTC-3D is a specialized coating designed for 3D printing, but any 2-part epoxy resin will work
well for this application as long as it is prepared properly. Thoroughly mix the resin and the
hardener as per the instructions using smooth revolutions, to minimize the number of air bubbles
introduced to the system. A little epoxy goes a long way, and most epoxies only have a working
time of 10-15 minutes so plan accordingly.

Apply the irst coat of the epoxy using a foam applicator, and try to minimize pooling on any
recessed surfaces or details of the print. Once the print has been su iciently coated, allow the
epoxy to fully cure as per manufacturer instructions. A irst coat may be su icient to smooth the
print, but for an optimal inish, the print should be lightly sanded with ine sandpaper (1000 grit or      186
                                                                                                        Shares
higher) to remove any imperfections. Remove any dust with a tack cloth, and apply a second coat
of epoxy, following the same procedure.
                                                                                                          93
Pros

+ Very thin layer of epoxy will not impact the tolerances of the print all that greatly (unless the
     print is sanded irst).

+ Provides an outer protective “shell” around the print.
Cons

–   Surface layer lines will still be visible, they are just under a “smooth” shell.

–   Applying too much epoxy can result in pooling in details of the print and edges, giving the
     surface a “dripping” look.



 Finish                                   ★★★★☆
 Tolerances                               ★☆☆☆☆
 Speed                                    ★★★★☆
 Suitable for                             All FDM thermoplastics




                                                                                                      
Metal plating
                                                                                                           186
                                                                                                           Shares




                                                                                                            93

A nickel plated, FDM printed structural member coated by Repliform using RepliKote Technology.


Tool kit (for home plating)

    Electroforming solution - Electroforming solution can be made by mixing a metal salt with an
    acid and water, but unless the measurements are exact and the ingredient quality is very high,
    it is di icult to achieve professional inishes. Buying a premade solution (such as Midas’
    solutions) will ensure plating issues are not due to the solution.

    Sacri icial anode - The material of the anode must match the metal of the electroforming
    solution, so if copper sulfate is used in the solution, then a copper anode must be used. Any
    object made of the plating metal can be used (such as copper wire for copper plating), or a
    thin strip of the plating metal can be purchased, which is made speci ically for electroplating.

    Conductive paint or acetone & graphite - The surface of the print must be conductive for
    plating to work, which can be achieved with conductive paint or a 1:1 solution of graphite and
    acetone. The conductive paint will work for any print material, but the acetone graphite
    solution will only work for ABS.

    Power recti ier - A battery can be used in place of a power recti ier, but a battery is not as
    e icient and will not produce results as quickly or consistently as a recti ier will. A recti ier is
    also a safer option, as it can simply be turned oﬀ to break the current low during
    electroplating.

    Conductive screw or eye-hook
                                                                                                       
    Non-conductive vessel
    Lead set

    Non-conductive gloves and protective eyewear - Electroforming solutions are acidic, and can
    cause eye damage if splashed, so appropriate eyewear is necessary. It can also irritate skin and
    will conduct charge during electroplating, therefore non-conductive gloves should be used at
    all times.


Process: Metal-plating can be done using electroplating at home, or a professional shop. Proper
metal-plating requires a strong knowledge of materials, and what can be done at home is limited in
comparison to what a professional shop can achieve. For superior inishes, and a wider range of
plating options including chroming, utilizing a professional shop is the best option. For clarity, the
process of electroplating with copper will be described below.

Electroplating at home can be done using copper or nickel as a base plate, to which other metals
can then be plated over. It is of critical importance that the print surface is as smooth as possible
prior to plating; any irregularities and layer lines will be emphasized after the plating process.
                                                                                                           186
Prepare the cleaned and sanded print for plating by coating the plastic with a thin layer of high-         Shares

quality conductive paint, or a solution of acetone and graphite if the print is ABS. Allow the
conductive coating to dry fully, and sand if necessary to ensure a smooth surface. It is of utmost          93
importance to minimize contact with the print at this point or wear gloves, as the oils from skin will
aﬀect the plating process.

Insert the screw or eyehook into an inconspicuous surface of the print, and attach to one of the
recti ier leads; this will serve as the cathode and must be connected to the negative terminal of the
recti ier. Attach the copper anode to the positive terminal of the recti ier using the second power
lead, and ill the chosen vessel with enough copper electroforming solution to fully cover the print
and copper anode. Insert the anode into the bath and turn on the power recti ier. Once the recti ier
is on, insert the print into the bath, ensuring it is not contacting the anode at any point (Be very
careful at this step, as once the print is in the bath, the plating system is electrically live and any
contact with the solution or anode/cathode can cause injury). Set the power recti ier to 1-3 volts,
and allow plating to occur until the print is fully coated. The voltage can be increased to increase
plating time, but do not exceed 5 volts. Simply power oﬀ the recti ier and remove the print once a
satisfactory coating has been deposited and dry the print using micro iber towels. Coat the print
with a metal lacquer once dry to protect from corrosion.

Pros

+ A plated metal shell increases the strength of the plastic part, which greatly broadens potential
    applications and uses of the print.

+ The outer metal coating is very thin, so tolerances can be tightly held if the plating is done
    properly.

+ Produces a beautiful surface                                                                         
                                  inish, which if done properly, will not look like a 3D printed object.
Cons

–   Generally, very expensive to plate the prints professionally, and electro-plating at home requires
     a decent amount of equipment for a professional inish.

–   Electroplating at home can cause electrical injury if proper safety procedures are not followed
     and adhered to.



  Finish                                     ★★★★☆
  Tolerances                                 ★★★☆☆
  Speed                                      ★★★★☆
  Suitable for                               All FDM thermoplastics

                                                                                                                         186
                                                                                                                     Shares




       Did you like this article?                                                                                        93




                                              Subscribe to 3D Hubs to receive more great
                                              articles straight to your inbox!

                                              Become a 3D printing expert!


 Next article                                   Enter your email here...

                      Post processingI agree
                                       for SLA     printed
                                             to receive        parts
                                                        emails from 3D Hubs
                      A comprehensive guide describing the range of post-processing options for SLA
                      printed parts                                   Sign me up!


 About 3D Hubs
Written by


       Courtney
 3D Hubs            Armstrong
          is the world's  largest network of manufacturing Hubs. With services connected in over 140
       Enza3D's
 countries, we'llHub
                  ind– the
                       Enza3D is located
                           fastest       on Long
                                    and most     Island,
                                               price     and provides
                                                      competitive     printing service for
                                                                    manufacturing          the greater
                                                                                       service   near metropolitan
                                                                                                       you.
       area. The Hub prints in a variety of ilament, but specializes in exotic ilament for FDM printing and SLA
       printing. Enza is home to mechanical engineers, and happily provides engineering consulting services in
 See how it works
       addition  to 3D printing.


Was this article helpful?   Yes       No
                                                                                                                     
3D printing
Parts ready in 1-3 days


                           Get instant quote

                              Learn more




                                                   186
                                               Shares




                                                   93




CNC machining
Parts ready in 5-15 days


                           Get instant quote

                              Learn more




Injection molding
Parts ready in 2-8 weeks                       
Get instant quote

   Learn more




                        186
                    Shares




                        93




                    
